DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-25 and 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 18-25, the prior art does not disclose or reasonably suggest a fiber optic connection system wherein the adapter includes alignment projections that fit within corresponding alignment openings defined by a front face of the connector body when the first and second fiber optic connectors are respectively inserted into the first and second adapter ports, in combination with the remaining limitations of the claims.
The most applicable prior art, Murakami et al (US 6,491,442), addressed in the Office Action mailed 12/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The alignment projections in Murakami et al. mate with the side faces of the connector body, and not a front face as required by the claims, and Murakami et al. does not suggest modifying alignment projections to achieve a structure required by the claims.
Re. Claims 27-32, the prior art does not disclose or reasonably suggest a fiber optic connector comprising a stack of fiber management trays positioned within the connector body; multiple rows of a plurality of optical fibers being positioned between the stack of fiber management trays, the stack of fiber management trays each including a fiber anchoring region for managing and anchoring the plurality of optical fibers relative to the connector body, the nose piece including multiple rows of a plurality of fiber passages through which the plurality of optical fibers extend, in combination with the remaining features of the claims.
The most applicable prior art, Murakami et al. (US 6,491,442), addressed in the Office Action mailed 12/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. The prior art fails to remedy this deficiency in Murakami et al., and while optical connectors comprising stacks of fiber management trays positioned within the connector are generally known in the prior art (see the attached PTO-892), Murakami et al. does not suggest modifying the nose piece and connector body to accommodate the stack of fiber trays.
Re. Claims 33-37, the prior art does not disclose or reasonably suggest an optical fiber alignment device comprising a plurality of biasing devices each including a frame with a plurality of beams for biasing the optical fibers into the array of alignment grooves; wherein the plurality of biasing devices are configured to nest within the plurality of fiber alignment trays to provide a stack of fiber alignment trays and biasing devices that form the optical fiber alignment device, the plurality of biasing devices being positioned between the plurality of fiber alignment trays for aligning the array of alignment grooves with the plurality of beams, in combination with the remaining features of the claims.
The most applicable prior art, Kondo et al (US 6,132,105), cited in the IDS filed 6/18/20, discloses a fiber optic tray comprising a plurality of parallel grooves for receiving a plurality of parallel optical fibers, wherein each tray comprises a biasing element disposed therein to bias the fibers into the grooves. However, Kondo et al does not disclose stacking the fiber optic trays and does not disclose or reasonably suggest placing the biasing element between the trays in the stack.
Re. Claim 38, the prior art does not disclose or reasonably suggest a fiber optic connection system wherein the alignment passage is defined by an open-sided groove, and wherein the adapter includes resilient structures for biasing the front end portions of the optical fibers into the open-sided groove, in combination with the remaining limitations of the claims.
The most applicable prior art, Murakami et al (US 6,491,442), addressed in the Office Action mailed 12/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The alignment projections in Murakami et al. mate with the side faces of the connector body, and not a front face as required by the claims, and Murakami et al. does not suggest modifying alignment projections to achieve a structure required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/31/22